Opinion by
Mr. Justice Allen M. Stearne:
This appeal is from a denial by the Court of Common Pleas of Chester County of appellant’s petition for naturalization. The question presented is whether the appellant applied for an exemption, and was relieved thereby, from service in the armed forces of the United States on the ground that he was an alien. The trial court ruled that he had and, therefore, was ineligible to become a United States citizen.
Appellant, a German national, has resided continuously in the United States since 1930. On March 2, 1942, appellant was examined by a Selective Service Local Board and, on the basis of War Department instructions excluding all enemy aliens from service, was placed in class 4-C, the class for unacceptable aliens. On August 12, 1942, petitioner furnished information from which an “Alien’s Personal History and Statement” form (DSS 304) was completed. Section 41 of this form, allegedly signed by appellant, reads as follows : “41.1 do object to service in the land or naval (do, do not) forces of the United States.
“You are informed that if you are an enemy alien or subject of a country allied with the enemy, you will not ordinarily be acceptable for service in the land or naval *560forces of the United States if you indicate in Item 41 above that you object to such service. If you are a citizen or subject of any other country, you may indicate in Item 41 whether you do or do not object to service in the land or naval forces of the United States but such objection may be disregarded. If you are a citizen or subject of a neutral country, and you do not wish to serve in the land or naval forces of the United States, you may apply to your local board for Application by Alien for Relief from Military Service (Form 301) which, when executed by you and filed with the local board, will relieve you from the obligation to serve in the land or naval forces of the United States, but will also debar you from thereafter becoming a citizen of the United States.”
On the basis of this statement, appellant’s 4-C classification was continued. In 1944, appellant’s case was reviewed by the Selective Service Board. It was reported by the Board’s interviewer that appellant was unwilling to enter the United States Army. No forms were signed by appellant at this time and the 4-0 classification was continued. At no time did appellant complete an “Application of Alien for Relief from Training and Service in the Armed Forces”. It is doubtful whether or not he would have been permitted to do so had he wished. Cf. Petition of Zumsteg, 122 F. Supp. 670, 672.
In 1953, appellant filed a petition for naturalization. A hearing was held before'an examiner who recommended that the petition be denied. The examiner concluded that petitioner was ineligible, for citizenship by virtue of Section 315 of the Immigration and Nationality Act of 1952, 66 .Stat. 242, 8 U.S.O.A. 1426, which provides: “(a) Notwithstanding the provisions of section 405 (b) of this Act, any alien who applies or has applied for exemption or discharge from training *561or service in the Armed Forces or in the National Security Training Corps of the United States on the ground that he is an alien, and is or was relieved or discharged from such training or service on such ground, shall be permanently ineligible to become a citizen of the United States, (b) The records of the Selective Service System or of the National Military Establishment shall be conclusive as to whether an alien was relieved or discharged from such liability for training or service because he was an alien.”
Following a trial, at which testimony was produced by both sides, but before disposition of the matter, the examiner withdrew the unfavorable recommendation and substituted a favorable recommendation. This was caused by the conclusion of the Commissioner of Immigration and Naturalization that the phrase “I do object to service in the land or naval forces of the United States” by an enemy alien, did not constitute an application for exemption within the meaning of Section 315 of the Act. Notwithstanding the favorable recommendation, the trial court concluded: “. . . that petitioner did apply for exemption from service ... on the ground that he was an alien, and was relieved from such service on such ground and that therefore he is ineligible to become a citizen.”
The Federal Constitution, Article I, section 8, clause 4, provides that: “The Congress shall have power . . . to establish a uniform rule of naturalization. . Section 310 of the Immigration and Nationality Act of 1952, 66 Stat. 239, 8 U.S.C.A. 1421, confers upon specified Federal courts and all courts of record of the States and Territories_, the jurisdiction to naturalize persons as citizens of the United States. “. . . All [Federal and State courts] are, for the purposes of the naturalization acts, federal courts, . . . one set of courts is not foreign to the other. . .”.: United States v. Aaker*562vik, 180 Fed. 137, 141. State courts, therefore, must apply the Federal law. The Federal acts on naturalization are to be uniformally enforced in view of the express requirement that the rule of naturalization shall be uniform: In re Tomarchio, 269 Fed. 400; In re Martinez, 73 F. Supp. 101. In Clarke’s Case, 301 Pa. 321, 152 A. 92, this Court stated (p. 325) : “. . . such cases arise under the Constitution and the laws of the United States. . .”. However, “. . . . the state court does not act solely as a federal agency, but exercises judicial functions. . .”. (p. 325) Thus the courts of common pleas of this state have jurisdiction to naturalize and while they can exercise independent discretion, such jurisdiction should be exercised in conformity with Federal law.
We also held in Clarke’s Case, supra, that where a court of record of this state refuses an application for naturalization, an appeal in the nature of a certiorari is of right. This Court will examine the record in its broadest sense to determine the fundamental questions involved and, in so deciding, apply Federal law.
The District Court, Southern District of New York, in the Petition of Zumsteg, 122 F. Supp. 670, had before it the precise question here presented: Whether an affirmative answer to Question 41 in the “Alien’s Personal History and Statement” is equivalent to an application for exemption from military service. That court held that it did not, stating (p. 672) : “. . . The use of the words ‘application * * in the manner prescribed by and in accordance with rules and regulations prescribed by the President’ would appear to require that the applicant take a more affirmative step than merely giving an answer to one of the questions on a questionnaire relating to an alien’s personal history, such as Form DSS 304. This is particularly so since neither the Act not (sic) the Selective Service Regula*563tions permitted an ‘application’ to be made by an enemy alien, and, so far as the Selective Service Regulations were concerned, an affirmative answer to Question 41 on Form 304 would not necessarily relieve the applicant from military service.”
March 13, 1956 :
This decision, though not controlling in this appeal, is persuasive. Its conclusion is further buttressed by the decision of the Immigration and Naturalization Service to withdraw its objection to petitioner’s naturalization on the ground “. . . that further evidence would be required to show that an affirmative application was made.”
For these reasons, we reverse the order of the court below. The record is remanded to the court below to enter an order in accordance with this opinion.
Pee Curiam,
The foregoing opinion was prepared by the late Justice Allen M. Stearns before his death on February 28, 1956. It is now adopted and filed as the opinion of the Court.